

	

		II

		109th CONGRESS

		1st Session

		S. 202

		IN THE SENATE OF THE UNITED STATES

		

			January 31, 2005

			Mr. Stevens introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Gustav F.K. Wallner.

	

	

		1.Permanent

			 residenceNotwithstanding any

			 other provision of law, for purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et

			 seq.), Gustav F.K. Wallner shall be held and considered to have been lawfully

			 admitted to the United States for permanent residence as of the date of the

			 enactment of this Act upon payment of the required visa fee.

		2.Reduction of

			 number of available visasUpon

			 the granting of permanent residence to Gustav F.K. Wallner as provided in this

			 Act, the Secretary of State shall instruct the proper officer to reduce by 1

			 during the current fiscal year the total number of immigrant visas available to

			 natives of the country of the alien’s birth under

			 section

			 203(a) of the Immigration and

			 Nationality Act (8 U.S.C. 1153(a)).

		

